Case 1:20-cv-12152-NMG Document 17 Filed 01/07/21 Page 1of 2

United States District Court
District of Massachusetts

 

Amy Huber,
Plaintiff,

Civil Action No.
v. 20-12152-NMG
Gerhard Huber, et al.,

Defendants.

eet a eee eee ee ee et et

 

ORDER
GORTON, J.

Plaintiff has filed an emergency motion for reconsideration of
this Court’s denial of her ex parte motion for a temporary restraining
order (Docket No. 8). Her claim that this Court erred is, however,
respectfully deemed to be without merit and unsupported by caselaw.
See Kelly v. Riverside Partners, LLC, 397 F. Supp. 3d 75, 85 (D. Mass.
2019) (federal courts are, by definition, not “courts of” the state
in which they are situated (and collecting cases in which several
courts conclude the same)).

Plaintiff further asserts that enforcement of the forum
selection clause to which she voluntarily agreed would be
unreasonable and unjust. She fails to address, however, the

question of why she cannot obtain in state court the exact relief

sought here.
~

Case 1:20-cv-12152-NMG Document 17 Filed 01/07/21 Page 2 of 2

Plaintiff's emergency motion for reconsideration (Docket No.

14), is therefore DENIED.

Ll Aran Y Late,

Nathaniel M. Gort©:
United States Oi BE Judge

Dated January -> 2021
